                          Case 1:21-mj-06584-MPK
2-6   5HYLVHG86'&0$            Document 4-2 Filed 09/15/21 Page 1 of 2
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.       II                    Investigating Agency         DEA

City      Dorchester                              Related Case Information:

County       Norfolk                              6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                  6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU            21-6584-MPK
                                                  6HDUFK:DUUDQW&DVH1XPEHU            21-6585-86-MPK
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         John DOE a.k.a. an individual with the initials L.M    -XYHQLOH               G <HV G
                                                                                                            ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                          <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH
                      1975
%LUWKGDWH <URQO\ BBBBB661          5479
                                  ODVW BBBBBBBB 6H[BBBBB            5DFHBBBBBBBBBBB         1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Jared Dolan                                             %DU1XPEHULIDSSOLFDEOH

Interpreter:            ✔
                        G <HV        G 1R                  /LVWODQJXDJHDQGRUGLDOHFW          Spanish

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV       1R

Matter to be SEALED:                ✔
                                    G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                       G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                   ✔ &RPSODLQW
                                     G                           G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                1
Total # of Counts:                   G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/15/2021                          6LJQDWXUHRI$86$
                         Case 1:21-mj-06584-MPK Document 4-2 Filed 09/15/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 John DOE a.k.a. an individual with the initials L.M

                                                                       U.S.C. Citations
                 Index Key/Code                                   Description of Offense Charged                      Count Numbers
                                                         3RVVHVVLRQZLWKLQWHQWWRGLVWULEXWHJUDPVRUPRUH
6HW     21 U.S.C. § 841                                RIDIHQWDQ\ODQDORJ                                     1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              Additional related MJ numbers: 21-6486-MPK, 21-6436-MPK, 21-6437-MPK,

 21-6434-MPK, 21-6435-MPK




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
